DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-15 and 19- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parins (US 6,293,945) in view of Makower (US 6,283,983)
Regarding claim 1, Parins discloses an electrosurgical device suitable for puncturing a tissue, the electrosurgical device comprising: an electrically conductive elongate member comprising (metal tube 30), a lumen (33) extending longitudinally therethrough, a distal region having a distal end (treatment end), and a proximal region having a proximal end (handle end), wherein the electrically conductive elongate member is a metal tube (30 is a metal tube); a hub (view figure 3) coupled to the electrically conductive elongate member, the hub having a hub conductive member in electrical communication with the electrically conductive elongate member (75) and a hub fluid flow path extending from a hub fluid connector to the lumen of the electrically conductive elongate member (77), the hub fluid connector operable to place the hub fluid flow path in fluid communication with a fluid source (view figure 3); and a hub port for receiving an electrical connector operable to place the hub conductive member in electrical communication to an energy source, whereby an electrical conduction pathway between the energy source and the electrically conductive elongate member includes the hub conductive member, and whereby the hub fluid flow path provides a fluid pathway between the fluid source and the distal region of the electrically conductive elongate member (column 2, line 60- column 3, line 35). While the cutting electrode of Parins could be used to create a puncture, it fails to explicitly disclose the claimed feature of an integral puncturing distal end using radiofrequency. However, Makower discloses a tissue puncturing catheter which can comprises a flexible catheter having tissue puncturing apparatus such as a sharp tipped member, an electrosurgical apparatus or a laser beam (abstract text). Working catheter 26 can include monopolar or bipolar electrodes in order to perform a puncture in arterial tissue (column 4, lines 5-44). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have the electrosurgical device of Parins be used to create punctures as taught by Makower. Doing so would provide a singular device that can perform the required steps of a PIBS procedure rather than the use of multiple devices during the cardiac procedure.
Regarding claim 2, Parins discloses the electrosurgical device according to claim 1 wherein the hub is disposed in a handle that is mechanically coupled to the proximal region of the electrically conductive elongate member and is configured to transmit a mechanical force from3 of 9U.S. Patent Application Serial No. 17/399,720RFP060USCON10Davies, et al., Connector System for Electrosurgical Device the handle to the electrically conductive elongate member to facilitate manipulation of the electrically conductive elongate member (view figure 3 for close up of handle proximal end, figure 1, for overview of handle with elongate member 30).  
Regarding claim 3, Parins discloses the electrosurgical device according to claim 2, wherein the electrically conductive elongate member extends inside the handle (view figure 1).  
Regarding claim 4, Parins discloses the electrosurgical device according to claim 1 wherein the hub conductive member comprises a conductive member having a first end connected to the electrically conductive elongate member and a second end connected to the hub port (wire 60 connects the distal metal tube to the electrical connection 75 which extends through the handle). 
Regarding claims 5-6, Parins discloses the electrosurgical device according to claim 7 but fails to explicitly disclose the use of a banana jack or a specific luer lock. Parins does disclose both the use of fluid introduced to the system and energy applied to the body with the use of a generator. It would have been an obvious matter of design choice to use a banana jack and Luer lock, since applicant has not disclosed that those specific connectors solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any electrical and fluid connector.
Regarding claim 7, Parins discloses the electrosurgical device according to claim 1 wherein the distal end of the electrically conductive elongate member further comprises a distal tip (view figure 1).  
Regarding claim 8, Parins discloses the electrosurgical device according to claim 7 wherein the distal end of the electrically conductive elongate member comprises a distal aperture, said distal aperture in fluid communication with the lumen (view figures 4-8 with distal end opening).  
Regarding claim 9, Parins discloses the electrosurgical device of claim 7, wherein the distal tip comprises an electrode for delivering energy to the tissue (while the distal end of 30 can be electrified and used as an electrode to perform coagulation, separate electrode 20 is also provided).  
Regarding claim 10, Parins discloses the electrosurgical device of claim 7 wherein an electrical insulation substantially covers an outer surface of the electrically conductive elongate member such that the electrically conductive elongate member can deliver energy from the proximal region to an electrode at the distal region without substantial leakage of energy along a length of the electrically conductive elongate member (insulating sleeve 35 covers all but a predetermined distal tip of the metal tube; column 2, line 39 – column 3, line 24).  
Regarding claim 11, Parins discloses the electrosurgical device according to claim 1 wherein the distal end of the electrically conductive elongate member is configured in a manner to mechanically puncture the tissue (the electrode 20 is used to cut or mechanically dissect tissue which is considered a puncture; column 3, lines 34-35; additionally, as discussed in the rejection of claim 1, the puncturing device of Makower can be a sharp tipped device).  
Regarding claim 12, Parins discloses the electrosurgical device according to claim 7 wherein the hub fluid flow path includes tubing having a first end configured to operatively couple to the fluid source and a second end configured to operatively couple to the hub fluid connector such that the tubing and the lumen of the electrically conductive elongate member are in fluid communication with each other (metal tube is a fluid conduit for providing suction or a flushing fluid which would be connected to a fluid source; column 3, lines 28-32).  
Regarding claim 13, Parins discloses the electrosurgical device according to claim 12 wherein an electrically insulated material is disposed around the electrically conductive elongate member and extending along a length of the electrically conductive elongate member (insulating sleeve 35 covers all but a predetermined distal tip of the metal tube; column 2, line 39 – column 3, line 24).  
Regarding claim 14, Parins discloses the electrosurgical device according to claim 13 wherein a portion of the distal region of the electrically conductive elongate member extends distally from the electrically insulated material and is electrically exposed (view figure 4 with sleeve 35 with exposed area 30).  
Regarding claim 15, Parins discloses the electrosurgical device according to claim 14 wherein the portion of the distal region that extends distally from the electrically insulated material and is electrically exposed defines an aperture which is in fluid communication with the lumen (view figures 4-8 with distal end opening).  
Regarding claim 19, Parins discloses the device according to claim 12 but fails to explicitly disclose that the hub comprises ridges for enhancing tactile feedback. However, would have been an obvious matter of design choice utilize features such as ridges for enhanced tactile feedback.
Regarding claim 20, Parins discloses the electrosurgical device of claim 14, wherein the distal tip includes an electrode for delivering energy to the tissue (while the distal end of 30 can be electrified and used as an electrode to perform coagulation, separate electrode 20 is also provided).

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parins (US 6,293,945) in view of Makower (US 6,283,983) in further view of Uchida (US 2004/0127963).  
Regarding claims 16-17, Parins and Makower disclose the electrosurgical device according to claim 1 but fails to disclose wherein the hub is configured to be removable from the electrically conductive elongate member thereby allowing other devices to be slid over the electrosurgical device and wherein the hub is configured to be rotatable with respect to the electrically conductive elongate member while maintaining electrical and fluid communication with the distal region of the electrosurgical device.  However, Uchida discloses a catheter type device which has a hub member which is both removable and rotatable with respect to the electrically conductive member (view figure 3 with hub 11 being capable of being rotated). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have the device of Parins be removable and rotatable as taught by Uchida. Doing so would allow for better maneuverability during the procedure as well as allowing for introducer members to be used without removing the device. 
Regarding claim 18, Parins and Makower disclose the device according to claim 12 but fails to explicitly disclose that the hub comprises ridges for enhancing tactile feedback. However, would have been an obvious matter of design choice utilize features such as ridges for enhanced tactile feedback.

Response to Arguments
Applicant’s arguments with respect to claim(s) s 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regards to the amendments made to include the distal region having an integral puncturing distal end using radiofrequency perforation, the examiner has included Makower (US 6,283,983). The examiner notes that there is no specific structure claimed which defines what the puncturing distal end is. While Parins could be considered to create a puncture, since many definitions include creating a hole, a wound or perforation and the cutting mechanism of Parins can be used to create a hole or wound or perforation, in order to better define the puncture device, Makower uses radiofrequency as way to puncture arterial tissue. The combination of the references renders the device of claims 1-20 obvious.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L ZINK whose telephone number is (571)270-7103. The examiner can normally be reached Monday-Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303)297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.Z/           Examiner, Art Unit 3794                                                                                                                                                                                             
/MICHAEL F PEFFLEY/           Primary Examiner, Art Unit 3794